DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8, 15, and 19, it is unclear and not understood what structurally and/or functionally constitutes the anti-rattle lever in the context of the claim language.  Further, it is unclear what structural and/or functional purpose of served by this limitation.   Additionally, it is unclear what is intended to be released in its “released position” and what is intended to be engaged in its “engaged position”.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, as 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US Patent Application Publication 2001/0024040A1.
Regarding claim 1, as can be seen in figures 1 and 2, Spurr provides essentially all of the claimed invention (if not all of the claimed invention), including a latch assembly for a motor vehicle latching system, the latch assembly comprising a latch mechanism having a ratchet 14 moveable between a striker release position, a striker capture position, and a striker over-travel position (as conventional), a ratchet spring (including 52) for biasing the ratchet toward its striker release position, a pawl (including 16) moveable between a ratchet holding position for holding the ratchet in its striker capture position and a ratchet releasing 
Regarding claim 1, Spurr does not explicitly describe the latch mechanism has an anti-chuck locking feature configured such that the ratchet includes a lug segment defining a lock notch and the pawl includes a lock tooth arranged to be releaseably disposed within the lock notch when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position, wherein the anti-chuck locking feature inhibits movement of the ratchet toward the striker release position and the striker over-travel position.  However, Spurr does indeed clearly show in the figures elements 34, 34’, 30, 25, and 26, which may be at least equivalent to the claimed anti-chuck locking feature.  Specifically, the region of 26 is equivalent to a lug segment defining a lock notch, and the region where 30 extends downward to protruding end corner of the pawl is equivalent to a lock tooth.  Regarding elements 34, 34’, 30, 25, and 26, the examiner service Official Notice that such surfaces are well known in the art for providing what may be at least broadly be considered the function/operation of the claimed anti-chuck locking feature(s), for the purpose of at least inhibiting movement of the ratchet 
Regarding claim 2, the latch of Spurr is used in the vehicle closure system.
Regarding claim 3, the examiner serves Official Notice that the use of latches of a similar design as Spurr in vehicle seat applications is well known, and would have been obvious to one having ordinary skill in the art.
Regarding claim 4, Spurr shows a lug segment that includes what may at least be broadly considered radially offset first and second cam surfaces as claimed.
Each of the limitations of claims 5-7 are obvious to the design of Spurr by virtual of the fact that the structurally and functional language of these claims is generally well known and conventional.  (See figures 1 and 2).
Regarding claim 8, as best understood, the latch mechanism further includes an anti-rattle lever (broadly considered as including 22 and/or 20) moveable between a released position and an engaged position, and a lever spring (including 52) for biasing the anti-rattle lever toward its released position, and wherein 
Claims 11-15, 18, and 19 are rejected using the same or similar reasoning as above. 

Allowable Subject Matter
Claims 9, 10, 16, 17, and 20, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive. 
Applicant argues that the applied art fails to teach or suggest the anti-chuck locking feature of the claims.  Although the examiner is fairly certain that the abutment surfaces on ratchet 14 and the corner tooth of the pawl 16 are indeed intended to function in a manner sufficient to meet the claimed anti-chuck locking feature limitation, it does appear true that the disclosure of Spurr does not 
Applicant argues that the abutment features of the applied art in no way inhibit movement of the ratchet towards the striker over-travel position, as claimed.  The examiner disagrees.  Although not apparently explicitly explained by the disclosure of Spurr, it is well known in the art for abutment recesses, such as 26 in Spurr, to constitutes a striker capture position where the tooth portion of the pawl 16 is inhibited from movement (at least to an extent) for retaining the ratchet 14 in an intermediate striker holding position; and abutment region 25 constituting a striker over-travel position of the ratchet 14 when the tooth portion of pawl 16 is engaged.  The examiner has addressed this in the above 103 rejection.  Yet, even if Spurr is not designed so as to inhibit movement of the ratchet in a ratchet closing direction towards its striker over-travel position, such structure is generally known in the art of vehicle latches, and such a modification would have been obvious to one of ordinary skill in the art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675